Citation Nr: 0009231	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  89-44 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
surviving spouse's dependency and indemnity (DIC) 
compensation award, on behalf of the veteran's child who was 
a minor until September [redacted], 1990.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 until he 
died while on active duty in May 1976.  The appellant is the 
mother of the veteran and the custodian and adopted mother of 
the veteran's birth child, [redacted], who was a minor until 
September [redacted], 1990.  

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a September 1988 Special Apportionment 
Decision of the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This is a contested 
claim.  This case was remanded in May 1990 and March 1998 for 
further development and to provide both parties due process 
of law.  


REMAND

In March 1998, the Board remanded the instant claim because 
the contested claims procedures pursuant to 38 U.S.C.A. 
§ 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102 were not fully 
followed during the course of the case and the RO was to 
readjudicate the appellant's claim for entitlement to an 
increased apportionment of the veteran's surviving spouse's 
DIC compensation award, on behalf of the veteran's child who 
was a minor until September [redacted], 1990.  The remand was not 
completely complied with.  

The record reflects that the veteran died while on active 
duty in May 1976.  At the time of his death, the veteran had 
a spouse, J.B., and a three year old son, [redacted]. [redacted] 
was born September [redacted], 1972.  The veteran was also survived by 
his parents.  Following the veteran's death, J.B. applied for 
and was granted entitlement to DIC benefits.  She was paid at 
the rate of a surviving spouse with one child.  38 U.S.C.A. 
§ 1311 (West 1991).  In June 1980, J.B. consented to the 
adoption of [redacted] by the veteran's parents.  The veteran's 
parents were apportioned the additional amount of benefits 
that J.B. was paid for having a child.  In June 1981, J.B. 
remarried and her DIC benefits were terminated.  The 
veteran's parents were then provided DIC benefits on behalf 
of [redacted].  The Board notes that the amount of benefits paid to 
the children of a deceased veteran is higher when there is no 
surviving spouse.  See 38 U.S.C.A. § 1313 (West 1991).  In 
1983, the veteran's parents separated, and the appellant 
became the sole custodian of [redacted].  In May 1987, J.B. 
divorced her second spouse and sought reinstatement of her 
DIC benefits as the surviving spouse of the veteran.  J.B. 
was awarded the benefits as the surviving spouse of the 
veteran, effective June 1, 1987.  In light of this action, 
the appellant's award of DIC benefits on [redacted]'s behalf were 
terminated and she was granted an apportionment of J.B.'s DIC 
benefits on behalf of [redacted].  The amount of the apportionment 
was the additional amount of benefits that J.B. was paid for 
having a child.  The appellant appealed the reduction of 
benefits on [redacted]'s behalf, and the Board in May 1990 held 
that concluded that the award of DIC benefits for [redacted] as the 
minor child of the veteran was properly reduced upon the 
reinstatement of J.B.'s entitlement to DIC benefits as the 
surviving spouse of the veteran.  

The appellant also pursued a claim for entitlement to an 
increased apportionment of the surviving spouse's DIC 
compensation award, on behalf of [redacted], who was then a minor 
child of the veteran.  This claim was denied by the RO and 
the appellant appealed.  This is the present claim on appeal.  

In the May 1990 remand decision, the Board noted that since 
this is a contested claim between the appellant, on [redacted]'s 
behalf, and J.B., the procedures for contested claims must be 
followed.  In addition, the Board pointed out that it was 
apparent that the financial situation of the appellant and 
J.B. had changed.  As such, the Board remanded this case for 
contested claims procedures to be followed and additionally, 
asked that current financial information be obtained from 
both J.B. and the appellant.  A review of the record shows 
that both the appellant and J.B. submitted financial 
information.  In particular, the financial information from 
the appellant was received in March 1992.  This financial 
information was from January 1989 to September [redacted], 1990, the 
date that [redacted] was no longer a minor child.  However, J.B.'s 
financial information was indicative of her present financial 
situation in February 1992, the date she submitted this 
information to the RO.  At that time, [redacted] was no longer a 
minor child and her financial situation was of no relevance.  
In a November 1994 Special Apportionment Decision, the RO 
continued the denial of the appellant's claim for an 
increased apportionment.  However, as pointed out by the 
appellant's representative in the informal hearing 
presentation, the RO specifically stated that the appellant 
failed to furnish the requested financial information.  In 
response, in December 1994, the appellant indicated that she 
had in fact furnished this information to the RO.  This 
response was not addressed by the RO.  

In light of the failure by the RO to consider the appellant's 
financial information, the appellant's representative 
requested that this case be remanded to the RO for the proper 
consideration to be given to this evidence.  Additionally, 
the Board noted that although the supplemental statement of 
the case was sent to both the appellant and J.B., there was 
no indication that J.B. has been provided a copy of the 
statement of the case, the substance of the appellant's 
substantive appeal, and a copy of the transcript of the 
appellant's personal hearing at the RO as required by 
38 U.S.C.A. § 7105A and 38 C.F.R. §§ 19.101, 19.102.  The 
claim was remanded in 1998, and the Board asked that 
expeditious handling of the claim be made at that time.  

Moreover, it is important to note that during the April 1989 
RO hearing, the appellant testified that [redacted] played the 
drums and was able to purchase the drums with money he 
received from a summer job.  [redacted]'s summer income was not 
reflected on the appellant's financial statement, nor was the 
amount of money she received in Social Security benefits for 
[redacted] reflected on her most recent financial statement.  
Further, in September 1989, the RO received a letter from the 
appellant indicating, in pertinent part, that J.B. was 
hospitalized in a state mental hospital in May 1989.  She 
also related that J.B. had been confined to a private 
facility for some time prior to May 1989.  In a February 1992 
statement to the RO, J.B. related that she was hospitalized 
in a mental hospital from May 1989 to September 1989.  She 
did not confirm or deny whether she was hospitalized in a 
private facility some time prior to May 1989, nor did she 
indicate at whose expense her confinement was made.  

Pursuant to the May 1998 remand, the RO furnished J.B. a copy 
of the 1989 hearing transcript , the statement of the case 
and the VA 1-9.  As noted by the representative, however, the 
RO's readjudication of the claim, taking into account the 
appellant's financial information received in March 1992 
(indicating her financial status from January 1989 to 
September 1990), is not documented in the claims folder.  
Consequently, another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board imposes upon 
the Secretary a concomitant duty to ensure compliance with 
the terms of the remand).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the appellant 
and request that an amendment to her 
financial status report from January 1989 
to September 1990 be made.  The RO should 
request that she provide the amount of 
Social Security benefits she received on 
[redacted]'s behalf and the amounts of any 
summer employment income received by [redacted] 
during that period.  Once obtained, this 
information should be associated with the 
claims folder.

2.  The RO should contact J.B. and 
request that she provide a financial 
status report reflecting her financial 
status from January 1989 to 
September 1990.  She should indicate 
whether she received income during her 
hospitalization from May to 
September 1989 and whether that income 
was used to defray the cost of her 
confinement.  She should also indicate if 
she was hospitalized on a private basis 
prior to that time (if reflected in the 
time period from January 1989 to 
May 1989), and if her income was used to 
defray the cost of her confinement. Once 
obtained, this information should be 
associated with the claims folder.

3.  The RO must then readjudicate the 
appellant's claim for entitlement to an 
increased apportionment of the veteran's 
surviving spouse's DIC compensation 
award, on behalf of the veteran's child 
who was a minor until September [redacted], 1990, 
taking into consideration the appellant's 
financial information as received in 
March 1992 and any additional information 
provided by the appellant and J.B. as a 
result of this REMAND.  This 
readjudication must be accomplished in an 
expeditious manner.  If the action taken 
is adverse to the appellant, the 
appellant, her representative, and J.B. 
must be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  The appellant and 
J.B., in accordance with the procedures 
set forth for contested claims, must be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

As noted above, this claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

